Citation Nr: 1734594	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for meniscus injury, lateral side, right knee with arthritis prior to May 15, 2014, and a rating in excess of 20 percent thereafter with a separate 10 percent rating based on limitation of flexion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1982 to June 1985 and from January 1991 to June 1991, with service in Southwest Asia from February 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2010 rating decision continued the existing 10 percent rating for meniscus injury, lateral side, right knee with arthritis.  In an August 2014 decision, the RO increased the Veteran's meniscus injury, lateral side, right knee with arthritis to 20 percent, effective May 15, 2014, and awarded a separate 10 percent rating for limitation of flexion of the right knee, effective May 15, 2014.  

In May 2012, the Veteran testified before an Acting Veterans Law Judge, who is no longer at the Board.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In September 2016, VA sent a letter to the Veteran informing him that the Acting Veterans Law Judge was no longer with the Board, and asked whether he desired to have another hearing.  The Veteran did not respond.  Therefore the Board will proceed to render a decision based on the evidence of record.

In March 2014 and November 2016 the Board remanded the issue on appeal for evidentiary development.  The Board finds there is compliance with the remand.  


FINDINGS OF FACT

1.  For the period prior to May 15, 2014, the Veteran's meniscus injury, lateral side, right knee with arthritis was manifested by objective evidence of pain, joint effusion, and slight instability.  

2.  For the period since May 15, 2014, the Veteran's meniscus injury, lateral side, right knee with arthritis was manifested by objective evidence of joint effusion, joint pain, and moderate instability.  

3.  For the period since May 15, 2014, the Veteran's right knee was manifested by complaints of pain and objective evidence of flexion limited to, at most, 70 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for meniscus injury, lateral side, right knee with arthritis, for the period prior to May 15, 2014, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016). 

2.  The criteria for a separate 10 percent rating for limitation of motion associated with right knee arthritis for the period prior to May 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

3.  The criteria for a rating in excess of 20 percent for meniscus injury, lateral side, right knee with arthritis, for the period since May 15, 2014, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a rating in excess of 10 percent for limitation of flexion of the right knee for the period since May 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103 (c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In May 2012, the Veteran had a hearing before an Acting Veterans Law Judge in which he provided testimony and argument on the issue currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing, and any further hearing on the claims being decided was waived.

The Veteran is seeking increased ratings for his meniscus injury, lateral side, right knee with arthritis.  Specifically, claiming in his November 2009 claim that he had instability of the knee (knee periodically gave out while walking), he had pain every day, with extreme pain in certain positions such as sitting, he could not walk much, and walked with a limp.  He elaborated in his May 2012 Board hearing that he wore a knee brace and was shifting the majority of his weight to his left side.  Additionally, he notes in an August 2014 statement that he had not been rated for the degenerative joint disease, which was the reason of his original claim for increase for compensation.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is currently rated at 10 percent for meniscus injury, lateral side, right knee with arthritis prior to May 15, 2014, and at 20 percent thereafter under Diagnostic Code 5257.  He also has a separate 10 percent rating based on limitation of flexion under Diagnostic Code 5003-5260, effective May 15, 2014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2016).  

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  These regulations were provided to the Veteran in the June 2013 statement of the case and August 2014 supplemental statement of the case and will not be repeated here.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

For the entire period on appeal, the Board notes there have been no medical findings of ankylosis, tibia or fibula impairment, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's right knee disability under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5262, or 5263 (2016).  Furthermore, Diagnostic Code 5259 (removal of semilunar cartilage) does not apply, as there is no evidence of removal of the cartilage.  

With respect to recurrent subluxation or lateral instability under Diagnostic Code 5257, the Board finds a rating in excess of 10 percent prior to May 15, 2014 is not warranted.  The August 2011 VA examiner noted the Veteran wore a knee brace, and an October 8, 2013, VA treatment record notes physical examination revealed eight degrees valgus alignment of the knees, no excessive ligamentous laxity, negative anterior and posterior drawer test, negative Lachman test, negative McMurray test, and stable medial/lateral collateral ligament to varus and valgus stress.  Both October 2009 and August 2011 VA examinations also found no objective evidence of abnormal gait, instability, patellar abnormality, meniscus abnormality, or subluxation.  Furthermore, an October 23, 2013, VA treatment record found no abnormal laxity to varus/valgus stress testing and negative Lachman test, and a March 2014 VA treatment record found stable varus and valgus stress, negative Lachman test, and negative posterior drawer test.  Therefore, the Board finds that entitlement to any higher rating for instability is not warranted.  The current 10 percent rating contemplates slight instability.

The Board further finds that for the period since May 15, 2014, a rating in excess of 20 percent under Diagnostic Code 5257 is not warranted.  Indeed, the May 2014 VA examiner found the posterior instability test was abnormal (specifically 0-5 millimeters), but other ligament stability tests and medial and lateral tests were normal.  The December 2016 VA examiner found all ligament stability tests and medial and lateral tests were normal.  Additionally, there was no finding of subluxation in the record.  Although the evidence during this time period indicates the Veteran's instability is at most slight, as the RO has already assigned a 20 percent rating for this period on appeal, the Board will not disrupt that rating. Therefore, the Board finds that since May 15, 2014, the current 20 percent rating contemplates the Veteran's instability. 

The Board will consider the remaining diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's right knee disability and his limitation of motion are overlapping and duplicative.  To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under Diagnostic Codes 5003, 5258, 5260, and 5261.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In regard to flexion, for the period prior to May 15, 2014, at most flexion had been limited to 115 degrees, accounting for pain, and extension was normal.  For the period since May 15, 2014, at most flexion had been limited to 70 degrees, accounting for pain, and extension was at no time measured to more than 0 degrees.  Therefore an alternative rating on the basis of limitation of motion is therefore not warranted for the period prior to May 15, 2014, nor is a rating in excess of 10 percent for the period since May 15, 2014, under Diagnostic code 5003-5260 warranted.  

Diagnostic Code 5003 provides that when arthritis is substantiated by x-rays and results in a noncompensable level of limitation of motion of the affected joint, a rating of 10 percent is to be applied for each major joint or minor joint group affected.  Here, the Veteran had arthritis in his right knee documented during the appeal period.  See October 2009 examination, August 2011 VA examination, and October 2013 VA treatment record.  His arthritis resulted in some limitation of motion compared to normal knee function, but did not rise to a compensable level for either flexion or extension.  Therefore, the assignment of a separate 10 percent rating for his right knee for the period prior to May 15, 2014, would be appropriate.  The Board is granting him a separate rating based on his painful motion and arthritis only for the period prior to May 15, 2014, as he is adequately compensated for such symptoms thereafter.  Indeed, for the period since May 15, 2014, the Board is already receiving a 10 percent rating under Diagnostic Code 5003-5260 to account for his painful motion and arthritis.  He cannot obtain any higher rating under Diagnostic Code 5003 than the currently assigned 10 percent rating under Diagnostic Code 5003-5260 for the period since May 15, 2014.  

Indeed, the VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  It explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  

The medical evidence of record establishes that the Veteran's had a torn meniscus.  See October 2013 MRI report (noting complex tear involving the body segment and anterior horn of the lateral meniscus).  At both his October 2009 and August 2011 VA examinations, the Veteran reported frequent episodes of pain and locking.  He also reported repeated effusions during his August 2011 VA examination.  However, both examiners found no evidence of clicks or snaps, patellar abnormality, or meniscus abnormality.  Moreover, while an October 8, 2013, VA treatment record notes an MRI revealed moderate joint effusion, there was no objective findings of locking or any other meniscus abnormalities.  Additionally, during his May 2014 VA examination the Veteran reported pain, but no locking or effusions, and the examiner found no evidence of a meniscal condition.  During his December 2016 VA examination he reported pain and effusions, but did not mention locking.  The examiner found the Veteran had a meniscal condition with symptoms of frequent episodes of joint pain and effusion.  

Based on the above evidence, the Board finds a rating under Diagnostic Code 5258 is not warranted for any time during the appeals period.  Although the Board acknowledges the Veteran's reports of frequent episodes of locking, pain, and effusion, the probative evidence of record reveals no frequent episodes of locking.  Indeed, the October 2009 and August 2011 VA examiners considered the Veteran's subjective complaints of locking when making their findings, but found no meniscus abnormalities.  Although an October 8, 2013, VA treatment record notes there was "[range of motion] 0-125 with popping," it clearly relates to momentary limitations of motion.  Moreover, complaints or findings of locking do not appear in subsequent treatment records and the Veteran denied locking during his May 2014 and December 2016 VA examinations.  Thus, the Board finds that the Veteran does not meet the criteria for rating under Diagnostic Code 5258.  

Furthermore, a rating under Diagnostic Code 5258 entails frequent episodes of locking, pain, and effusion into the joint, symptoms that overlap to a significant extent with those for rating knee disabilities under Diagnostic Code 5003/5260.  It would be inappropriate to assign two separate ratings for knee pain as would happen if the Veteran's right knee disability was assigned a compensable rating under Diagnostic Code 5258 in addition to the already assigned 10 percent evaluation under Diagnostic Code 5003-5260 and herein grant of a 10 percent rating under Diagnostic Code 5003 for the period prior to May 15, 2014.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  To award a separate, additional rating under Diagnostic Code 5258 for the same symptoms and functional limitations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  "Locking" is, as the General Counsel explained a limitation on motion and should not be used to assign separate ratings under Diagnostic Codes 5003/5260 and 5258.

As for assigning a 20 percent rating under Diagnostic Code 5258 instead of the already assigned 10 percent evaluation under Diagnostic Code 5003-5260 and herein grant of a 10 percent rating under Diagnostic Code 5003 for the period prior to May 15, 2014, the Board finds that the Veteran does not meet the criteria for rating under Diagnostic Code 5258.  As already noted, the criteria under Diagnostic Code 5258 include "frequent episodes of 'locking,' pain, and effusion into the joint."  The medical evidence is against finding episodes of locking, much less frequent episodes of locking.  While there is frequent episodes of pain and joint effusion, meeting two of the three listed criteria is not sufficient to "more closely approximate" the criteria for a rating under Diagnostic Code 5258.  38 C.F.R. § 4.7; accord Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).

In summary, the Board considers the following ratings appropriate in this case: 

* A 10 percent rating for meniscus injury, lateral side, right knee with arthritis under Diagnostic Code 5257 prior to May 15, 2014 (denial);

* A separate 10 percent rating for right knee pain and arthritis under Diagnostic Code 5003 for the period prior to May 15, 2014 (grant); 

* A 20 percent rating for meniscus injury, lateral side, right knee with arthritis under Diagnostic Code 5257 since May 15, 2014 (denial); 

* A 10 percent rating for limitation of flexion of the right knee under Diagnostic Code 5003-5260 since May 15, 2014 (denial). 

The evidence is not in equipoise, rather the weight of the evidence establishes that the Veteran's right knee symptoms most closely approximate the criteria for the ratings assigned above.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a disability rating in excess of 10 percent rating for meniscus injury, lateral side, right knee with arthritis prior to May 15, 2014, is denied.  

A separate 10 percent rating for right knee pain and arthritis for the period prior to May 15, 2014, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 20 percent rating for meniscus injury, lateral side, right knee with arthritis since May 15, 2014, is denied   

Entitlement to a disability rating in excess 10 percent rating for limitation of flexion of the right knee since May 15, 2014, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


